Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated March 11, 2002. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Objections
Claim 1 has been objected to because of minor informalities.
The objection of claim 1 has been withdrawn in view of Applicant’s amendment

Claim Rejections - 35 USC § 112
I.	Claims 2-11 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 2-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 6-11 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 
	The rejection of claims 6-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-4 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obata et al. (US Patent Application Publication No. 2003/0150743 A1).
With regards to claims 1-3, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obata et al. stands.
With regards to claim 4, the rejection under 35 U.S.C. 102(a)(1) as anticipated by Obata et al. has been withdrawn in view of Applicant’s amendment.
With regards to claim 4, the rejection under 35 U.S.C. 103 as obvious over Obata et al. stands.
Regarding claim 1, Obata teaches a high-concentration tin sulfonate aqueous solution containing:
	• a divalent tin ion (Sn2+) concentration is 360 g/L to 420 g/L (= 50 to 500 g/L of divalent tin ions) [page 4, [0065]], 
• a tetravalent tin ion (Sn4+) concentration is 10 g/L or less (= an appropriate concentration of the tetravalent tin ions or compound in the tin solution of 0.1 to 20 g/L is 

suitably used) [page 5, [0075]], 
• a free methanesulfonic acid (= methanesulfonic acid) [page 3, [0041]] concentration is 40 g/L or less (= a concentration of a free acid or complexing agent in the tin salt solution is preferably 10 to 500 g/L) [page 5, [0070] and [0071]], 
The solution of Obata differs from the instant invention because Obata does not disclose the following:
a.	A Hazen unit color number (APHA) is 240 or less.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date because Obata discloses a solution in a similar manner as presently claimed. When the solution recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
b.	A turbidity is 25 FTU or less.
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date because Obata discloses a solution in a similar manner as presently claimed. When the solution recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
Regarding claim 2, Obata teaches wherein the high-concentration tin sulfonate aqueous solution contains impurities of a plurality of metals, and a total content of the plurality of metals is 4 mg/L or more and 30 mg/L or less in terms of metal (= one or more metals selected from elements of Groups IB to VB of the fourth to sixth periods of the periodic table of the elements excluding tin, mercury, thallium and the elements included in the above group (I), the total concentration of the metal(s) being 20 to 2,000 ppm based on tin) [page 4, [0067]].
Regarding claim 3, Obata teaches wherein the plurality of metals includes sodium, potassium, lead, iron, nickel, copper, zinc, arsenic, antimony, aluminum, silver, bismuth, magnesium, calcium, titanium, chromium, manganese, cobalt, indium, tungsten, thallium, and cadmium (= one or more metals selected from elements of Groups IB to VB of the fourth to sixth periods of the periodic table of the elements excluding tin, mercury, thallium and the elements included in the above group (I), the total concentration of the metal(s) being 20 to 2,000 ppm based on tin) [page 4, [0067]].
Regarding claim 4, the solution of Obata differs from the instant invention because Obata does not disclose wherein a content of each of the plurality of metals is 4 mg/L or more and 10 mg/L or less in terms of metal.
Obata teaches one or more metals selected from elements of Groups IB to VB of the fourth to sixth periods of the periodic table of the elements excluding tin, mercury, thallium 

and the elements included in the above group (I), the total concentration of the metal(s) being 20 to 2,000 ppm based on tin (page 4, [0067]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of each of the plurality of metals described by Obata with wherein a content of each of the plurality of metals is 4 mg/L or more and 10 mg/L or less in terms of metal because it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

Claim Rejections - 35 USC § 103
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (US Patent Application Publication No. 2003/0150743 A1) as applied to claims 1-4 above, and further in view of Gray (US Patent No. 2,585,902).
	Obata is as applied above and incorporated herein.

Regarding claim 5, the solution of Obata differs from the instant invention because Obata does not disclose wherein the high-concentration tin sulfonate aqueous solution contains chloride ions, and a content of the chloride ions is 4 mg/L or more and 10 mg/L or less.
Obata teaches that:
In addition, the tin salt solution may also contain other components to be contained in the plating bath, i.e., one or more components selected from a surfactant, a leveling agent, a semi-brightening agent, a brightening agent, a conductive salt, a pH regulator and a pH buffer (page 5, [0078]).

	Like Obata, Gray teaches tin salt electrolytes (col. 1, lines 1-4).
My invention is not restricted to solutions consisting of stannous chloride and alkali metal fluorides, but is likewise useful in inhibiting tin oxidation in such solutions which additionally contain other ingredients, particularly ingredients commonly present in acidic tin plating baths. For example, any of the alkali metal chlorides may be added to serve as conducting salts (col. 5, lines 48-55).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Obata with wherein the high-concentration tin sulfonate aqueous solution contains chloride ions because alkali metal chlorides are commonly present as conducting salts in tin salt electrolytes.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “a content of the chloride ions is 4 mg/L or more and 10 mg/L or less”, considering 

that Gray is silent as to the specific content of the chloride ions, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the content of the chloride ions through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Continued Response
Claim Rejections - 35 USC § 112
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
	line 3-4, recite “wherein the high-concentration tin sulfonate aqueous solution contains impurities of a plurality of metals”.
	Claim 1, lines 1-2, recite “A high-concentration tin sulfonate aqueous solution, 

containing”.
	There are two independent introductions to the composition of the solution. Thus, it is unclear from the claim language how the impurities of a plurality of metals is further limiting the solution recited in claim 1.

Claim 5
	line 3, recites “wherein the high-concentration tin sulfonate aqueous solution contains chloride ions”.
	Claim 1, lines 1-2, recite “A high-concentration tin sulfonate aqueous solution, containing”.
	There are two independent introductions to the composition of the solution. Thus, it is unclear from the claim language how the chloride ions is further limiting the solution recited in claim 1.

Claim 6
	line 4, “the methanesulfonic acid” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 

thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-11 define over the prior art of record because the prior art does not contain any language that teaches or suggests a method for producing the high-concentration tin sulfonate aqueous solution according to Claim 1 comprising the steps of diluting, causing, subjecting and adding as presently claimed. 	Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that Obata discloses the concentration of the tetravalent tin ions or compounds before fed to the plating bath, and does not disclose the concentration of the tetravalent tin ions in the plating bath. 

In response, the patentability of a product does not depend on its method of production (MPEP § 2113). 
Obata teaches a tin salt solution containing 0.1 to 20 g/L tetravalent tin ions (page 5, [0075]). If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

	• Applicant state that furthermore, in Obata, the plating bath has a temperature of 20 to 35°C (see Examples 1 to 15 and Comparative Examples 1 to 15 of Obata).
	In response, the solution as presently claimed reads on having a temperature of 20 to 35°C.
	It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

	• Applicant states that the conditions disclosed in Obata, the concentration of the tetravalent tin ions of the present invention cannot be obtained. Therefore, Applicants assert that one of ordinary skill in the art would have had no reason to arrive at the claimed features from the teaching of Obata without undue experimentation.
	In response, present claim 1, lines 1-6, recite:

“A high-concentration tin sulfonate aqueous solution, containing 
a divalent tin ion (Sn2+) concentration is 360 g/L to 420 g/L,
a tetravalent tin ion (Sn4+) concentration is 10 g/L or less, 
a free methanesulfonic acid concentration is 40 g/L or less, 
a Hazen unit color number (APHA) is 240 or less, and 
a turbidity is 25 FTU or less.”


	Obata teaches a tin salt solution containing 50 to 500 g/L of divalent tin ions (page 4, [0065]). The limitation of “or less” includes 0 g/L, but Obata teaches 0.1 to 20 g/L tetravalent tin ions (page 5, [0075]) and 10 to 500 g/L free methanesulfonic acid (page 3, [0041]; and page 5, [0070] to [0071]).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that indeed, as explained above, Obata does not teach or suggest the above features of (ii) of the present invention, and does not disclose “a step of subjecting the aqueous methanesulfonic acid solution and a first stannous oxide powder to a neutralization reaction by adding the first stannous oxide powder whose temperature is adjusted to a temperature of 10°C or lower to the circulating aqueous methanesulfonic acid solution”.

	In response, Obata teaches 0.1 to 20 g/L tetravalent tin ions (page 5, [0075]) and “a step of subjecting the aqueous methanesulfonic acid solution and a first stannous oxide powder to a neutralization reaction by adding the first stannous oxide powder whose temperature is adjusted to a temperature of 10°C or lower to the circulating aqueous methanesulfonic acid solution” does not compositionally distinguish the solution from the prior art.
	Present claim 1, lines 1-6, recite:
“A high-concentration tin sulfonate aqueous solution, containing 
a divalent tin ion (Sn2+) concentration is 360 g/L to 420 g/L,
a tetravalent tin ion (Sn4+) concentration is 10 g/L or less, 
a free methanesulfonic acid concentration is 40 g/L or less, 
a Hazen unit color number (APHA) is 240 or less, and 
a turbidity is 25 FTU or less.”

None of the elements recited in the process step is in the solution.
	It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

	• Applicant states that that is, even if combined with Gray, one of ordinary skill in the art would have had no reason to arrive at the claimed invention without resorting to undue experimentation.
	In response, present claim 1, lines 1-6, recite:
“A high-concentration tin sulfonate aqueous solution, containing 
a divalent tin ion (Sn2+) concentration is 360 g/L to 420 g/L,
a tetravalent tin ion (Sn4+) concentration is 10 g/L or less, 

a free methanesulfonic acid concentration is 40 g/L or less, 
a Hazen unit color number (APHA) is 240 or less, and 
a turbidity is 25 FTU or less.”


	Obata teaches a tin salt solution containing 50 to 500 g/L of divalent tin ions (page 4, [0065]). The limitation of “or less” includes 0 g/L, but Obata teaches 0.1 to 20 g/L tetravalent tin ions (page 5, [0075]) and 10 to 500 g/L free methanesulfonic acid (page 3, [0041]; and page 5, [0070] to [0071]).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Furthermore, one having ordinary skill in the art can experimentally determine the concentration of the chloride ions for a particular tin sulfonate aqueous solution to achieve a certain conductivity (MPEP § 2141.03). 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shimoyama et al. (US Patent Application Publication No. 2014/0166492 A1) is cited to 

teach that the Sn ion concentration of the anolyte E in the anode chamber 14 is controlled typically in the range of 80 g/L to 500 g/L (page 8, [0104]) and the concentration of methanesulfonic acid as a free acid contained in the anolyte E in the anode chamber 14 is controlled to be not less than 30 g/L (page 9, [0111]).
Stahl et al. (US Patent Application Publication No. 2019/0025107 A1) is cited to teach  that replenishing solutions with a concentration of 200 g/l to 400 g/l of Sn2+ dissolved in MSA (methanesulphonic acid) are available commercially (page 1, [0013]).
	Safranek et al. (US Patent No. 2,854,388) is cited to teach that the salts suitable for addition to copper and tin plating baths include halide salts of alkali metals and of ammonia (col. 3, lines 72-73).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 17, 2022